Citation Nr: 0410035	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right elbow arthritis, 
to include as secondary to service-connected arthritis of the 
right wrist and thumb.

2.  Entitlement to service connection for arthritis of multiple 
joints.

3.  Entitlement to a rating in excess of 10 percent for right 
wrist sprain with traumatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for right 
thumb sprain with traumatic arthritis.

5.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 1948 to 
April 1952.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that relates 
any current right elbow arthritis to the veteran's service-
connected arthritis of the right wrist and thumb, or otherwise to 
his period of active service.

2.  The record contains no competent medical evidence that relates 
any arthritis of multiple joints to the veteran's period of active 
service.

3.  The veteran's right wrist sprain with traumatic arthritis is 
manifested by painful and limited motion.

4.  The veteran's right thumb sprain with traumatic arthritis is 
manifested by painful and limited motion.

5.  The veteran's PTSD is productive of very mild symptomatology.

6.  In an August 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral eye 
disability.

7.  The evidence associated with the claims file subsequent to the 
August 1996 denial does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim, and is cumulative and 
redundant of the evidence of record at the time of the last prior 
final denial.


CONCLUSIONS OF LAW

1.  Service connection for right elbow arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2003).

2.  Service connection for arthritis of multiple joints is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2003).

3.  A rating in excess of 10 percent for right wrist sprain with 
traumatic arthritis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010 (2003).

4.  A rating in excess of 10 percent for right thumb sprain with 
traumatic arthritis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010 (2003).

5.  A rating in excess of 10 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.130, Diagnostic Code 9411 (2003).

6.  The evidence received since the August 1996 denial is not new 
and material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for a bilateral eye 
disability have not been met. 38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that information or evidence.  
See 38 U.S.C. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of the December 1998, 
June 2000, and March 2002 rating decisions, the December 1999 and 
July 2002 Statements of the Case, the June 2000, October 2002, and 
October 2003 Supplemental Statements of the Case, and an October 
2001 letter from the RO.  In these documents, the veteran was 
informed of the basis for the denial of his claims, of the type of 
evidence that he needed to submit to substantiate his claims, and 
of all regulations pertinent to his claims.  The veteran was 
specifically advised of the provisions of the VCAA, including 
which evidence and information was his responsibility, and which 
evidence would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits 
promulgated by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the present 
case, the initial AOJ decision was made prior to the enactment of 
the VCAA; therefore, a VCAA notice would have been impossible at 
the time of the initial AOJ decision.  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice was 
not provided prior to the first AOJ adjudication of the claim, the 
notice was provided prior to the most recent transfer and 
certification of the veteran's case to the Board, and the content 
of the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental Statement 
of the Case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.

In addition, Pelegrini included language that stated, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
In a recent precedent opinion, the VA General Counsel found that 
the Court's statements regarding this new element of the notice 
requirement were obiter dictum and not binding on the VA.  Rather, 
38 U.S.C.A. § 5103(a) does not require the VA to seek evidence 
from a claimant other than that identified by the VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the veteran 
cumulatively had the same effect, i.e., that he must provide all 
pertinent evidence in his possession.

As to the duty to assist, the RO considered the service medical 
records and VA clinical records.  The RO afforded the veteran VA 
medical examinations in relation to his claims for higher ratings.  
The veteran was not provided VA examinations for his service 
connection claims.  In claims for disability compensation the VCAA 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or disease 
in service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to obtain 
a medical examination or opinion only when the record indicates 
that the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the appellant is required to show some 
causal connection between the death or disability and military 
service.  See Wells v. Principi, 326 F.3d 1381 (2003).  Although a 
VA medical opinion was not obtained in this case relative to the 
service connection claims, the probative evidence of record does 
not show that the veteran sustained a relevant event, disease, or 
injury that is related to his period of service.  For this reason, 
the Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its duty to 
assist the veteran and no further action is necessary to comply 
with the VCAA.  

I. Service Connection

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active service.  
38 C.F.R. §§ 3.307, 3.309.  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an applicable 
presumption period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered part of 
the original condition.  38 C.F.R. § 3.310(a) (2003).  In 
addition, when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995).

A. Right Elbow

The veteran believes that he has arthritis of the right elbow 
secondary to his service-connected arthritis of the right wrist 
and thumb.  The service medical records contain no findings 
related to right elbow arthritis or other disability of the right 
elbow.  The VA examinations of record contain no findings relevant 
to the right elbow.  Likewise, the VA clinical records associated 
with the claims file contain no diagnosis of right elbow 
arthritis.  

Based upon the above facts, the Board finds that a preponderance 
of the evidence is against service connection for right elbow 
arthritis.  The record is devoid of any medical evidence of a 
right elbow disability that is related to the veteran's service-
connected disabilities or to his period of active service.  In the 
absence of a current disability, service connection must be 
denied.  

B. Arthritis of Multiple Joints

The veteran claims that he has arthritis of the hands, feet, and 
legs due to his period of active service.  The service medical 
records contain no findings related to arthritis of any joint.  
The VA examinations of record contain no findings of arthritis of 
these various joints.  VA clinical records show that the veteran 
has been followed for gout from approximately September 1992.  The 
veteran was also subsequently assessed with degenerative joint 
disease of the lumbar spine and cervical spine.  An x-ray of the 
knees performed in April 1999 was reported to be normal for age.  

Based upon the above facts, the Board finds that the preponderance 
of the evidence is against service connection for arthritis of 
multiple joints.  The medical evidence contains no diagnoses of 
arthritis of the joints of the hands, feet, or legs.  While the 
veteran has been recently diagnosed with gout and degenerative 
joint disease of other joints, no medical evidence has related 
these disabilities to the veteran's period of active service.  
Accordingly, the benefit sought on appeal is denied.

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in the 
favor of the veteran.  38 C.F.R. § 4.3.

When assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, absence of 
normal callosity, or the like.  See 38 C.F.R. §§ 4.40, 4.45.

A. Right Wrist and Right Thumb

The RO initially granted service connection for limitation of 
motion of the right thumb and residuals of a right wrist sprain in 
an April 1955 rating decision and assigned a noncompensable rating 
to each disability.  The ratings were subsequently increased to 10 
percent from April 1987.  From September 1989, the right wrist and 
the right thumb were assigned a combined 10 percent schedular 
rating as a single entity.  The right wrist and right thumb were 
again assigned separate 10 percent schedular ratings effective 
from January 1996.  In the December 1998 rating decision, the RO 
confirmed and continued the 10 percent ratings and the current 
appeal ensued.

In relation to the current appeal, the VA clinical records show 
that the veteran complained of right wrist and arm pain in March 
1998.  In June 1998, the veteran complained of pins and needles 
and paresthesias of the right hand.  Subsequent clinical records 
associated with the claims file reflect no treatment of the right 
wrist or thumb.

At an October 1998 VA examination, the veteran reported that his 
wrist pain had become markedly worse in the past few months, with 
swelling and constant pain.  Whenever he attempted to use the 
thumb, he had pain at the carpal metacarpal joint.  He complained 
of weakness of grip with the thumb, inability to use the wrist, 
and stiffness in both areas.  He had nighttime pain, particularly 
in the wrist.  Medication helped the pain.  

Upon examination, the wrist exhibited a range of motion of 35 
degrees dorsiflexion, 65 degrees palmar flexion, 5 degrees radial 
deviation, 25 degrees ulnar deviation, and 85 degrees supination 
and pronation from neutral.  The wrist was enlarged and tender to 
pressure.  The veteran was diagnosed with osteoarthritis of the 
right wrist following trauma.  

As to the right thumb, the veteran complained of weakness, 
swelling, and pain.  The thumb was swollen at the base and tender 
over the carpal metacarpal joint.  The grinding test was extremely 
painful.  The veteran could not bring the tip of the thumb to the 
base of the little finger, but it would go near the index finger.  
He could not extend the carpal metacarpal joint beyond zero and 
flexion was to 5 degrees.  He did not have significant pain or 
loss of motion of the metacarpal phalangeal and interphalangeal 
joints.  

The veteran was diagnosed with osteoarthritis probably following 
trauma of the carpal metacarpal joint of the right thumb.  The x-
ray report of the right wrist was negative; the x-ray report of 
the right thumb showed severe degenerative joint disease change of 
the first metacarpal phalangeal joint and severe deformity of the 
head of the first metacarpal bone, probably due to old trauma.

The veteran's right wrist sprain with traumatic arthritis has been 
assigned a 10 percent schedular rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  According to the rating schedule, 
traumatic arthritis is to be rated as degenerative arthritis and 
degenerative arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Limitation of motion of the wrist is rated under Diagnostic Code 
5215.  This Diagnostic Code authorizes a maximum 10 percent rating 
for limitation of motion of the wrist (major or minor), if 
dorsiflexion is less than 15 degrees or palmar flexion is limited 
in line with the forearm.  See Diagnostic Code 5215.

As the veteran is receiving the maximum evaluation under 
Diagnostic Code 5215, the Board must consider the application of 
Diagnostic Code 5214 which provides for higher evaluations for 
ankylosis of the wrist.  However, at the VA joints examination, 
the veteran did not exhibit ankylosis of the right wrist and no 
additional medical evidence supports such a finding.  Accordingly, 
the preponderance of the evidence is against the assignment of a 
higher rating.

The veteran's right thumb sprain with traumatic arthritis has been 
assigned a 10 percent schedular rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  As discussed above, traumatic 
arthritis is rated as degenerative arthritis and degenerative 
arthritis is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The criteria for rating ankylosis and limitation of motion of the 
fingers were revised, effective August 16, 2002.  Under the former 
and the revised criteria, a 10 percent rating is warranted for 
favorable ankylosis of the thumb, and a 20 percent rating is 
warranted for unfavorable ankylosis.  See Diagnostic Code 5224.

Under the revised criteria, limitation of motion of the thumb is 
assigned a 20 percent rating for a gap of more than two inches 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  With a gap of one to two inches, a 10 
percent rating is warranted.  With a gap of less than one inch, a 
zero percent rating is warranted.  See Diagnostic Code 5228.

Applying the above criteria to the facts of this case, the Board 
finds that a preponderance of the evidence is against a rating in 
excess of 10 percent for traumatic arthritis of the thumb under 
either the former or the revised criteria.  The veteran's thumb 
does not exhibit unfavorable ankylosis nor is there a gap of more 
than two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  Accordingly, the benefit 
sought on appeal is denied.


B. PTSD

In June 2000, the RO granted service connection for PTSD and 
assigned a 10 percent rating.  The March 2002 rating decision on 
appeal confirmed and continued that rating.  

In relation to the current appeal, at a January 2002 VA 
examination, the veteran reported continued problems with 
nightmares.  He currently did not use medication and did not 
receive psychiatric care for his PTSD.  He lived alone and 
performed activities of daily living independently.  He had 
episodes of depression with crying.  He had no suicidal ideations 
and looked forward to life getting better.  He slept half the 
night, then stayed awake, and slept an hour or two during the day.  
He drank a few beers in the evening to help with sleep.  He 
continued to drive and had friends with whom he played dominoes.  

The veteran presented as neatly dressed, pleasant, cooperative, 
and oriented.  He could organize thoughts and express himself.  He 
spoke slowly and normally.  His affect was normal, with a mildly 
down mood.  Intellect was low.  He had no psychoses, delusions, 
hallucinations, or organicity.  He exhibited good judgment, little 
insight, and some problems with memory.  The veteran was diagnosed 
with chronic, very mild PTSD, and mild depression, and assigned a 
Global Assessment of Functioning (GAF) score of 80.

At a May 2003 VA examination, the veteran reported that he 
received no psychiatric care.  He went fishing but his appetite 
was down.  He slept okay except for an occasional nightmare about 
the war.  He kept stress inside and he became depressed and cried 
without relief.  He looked forward to very little.  Upon 
evaluation, he presented as neatly dressed, pleasant, cooperative, 
and oriented.  He could organize thoughts and express himself.  
Speech and affect were normal.  Mood was mildly down.  He 
exhibited no psychoses, delusions, or hallucinations.  The veteran 
now had more organicity and a dementia diagnosis was recorded in 
his chart.  Intellect was low average, memory was fair, and 
insight was slight.  The veteran was diagnosed with very mild 
PTSD, mild dementia, and mild depression, and assigned a GAF score 
of 70.

The veteran's PTSD has been assigned a 10 percent schedular rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent 
rating is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).

Applying the above criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against the 
assignment of the next higher rating.  The veteran receives no 
ongoing treatment for his PTSD and the examiners have described 
his PTSD as very mild and assigned GAF scores representative of 
mild symptoms.  The veteran does not exhibit anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or mild 
memory loss due to his PTSD.  He experiences episodes of 
depression and occasional nightmares.  Accordingly, the veteran's 
overall disability picture most closely approximates the currently 
assigned 10 percent rating and the appeal is denied.

The potential application of various provisions of Title 38 of the 
Code of Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The Board, 
as did the RO, finds that the evidence of record does not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disabilities 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The criteria 
for submission for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  New and Material

The RO previously denied the veteran's claim of entitlement to 
service connection for a bilateral eye disability in an August 
1996 rating decision.  The veteran did not appeal this decision.  
The veteran submitted a claim to reopen in May 1998 that was 
denied by the December 1998 rating decision.

The issue of whether evidence is new and material is analyzed 
under 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The relevant evidence that was of record at the time of the August 
1996 denial consisted of service medical records, VA clinical 
records, and VA medical examinations.  The service medical records 
show that the veteran sustained multiple shell fragments wounds of 
the face, with no artery or nerve involvement, in March 1951.  
There was no record of injury to the eyes.  The remainder of the 
service medical records reveals no eye disability, and the 
veteran's visual acuity was normal at separation.

VA examinations performed in March 1955 and December 1988 
contained no relevant findings.  Likewise, VA clinical records 
dated from 1961 to 1983 contain no relevant findings.  In July 
1983, during an evaluation for postural dizziness, the veteran 
reported no changes in vision or diplopia.  Objectively, the eyes 
were healthy.  A September 1987 VA examination found no defects of 
the eyes.  

In May 1989, the veteran was diagnosed with new onset adult 
diabetes.  The eye evaluation found sharp disks with no diabetic 
retinopathy.  In April 1991, the veteran was diagnosed with 
primary open angle glaucoma.  The veteran was thereafter followed 
for glaucoma and possible diabetic retinopathy.  

At a July 1996 VA examination, the veteran reported a mine 
explosion with injury to the right eye in 1951.  He had no 
treatment at the time, but had progressively worsening vision and 
questionable glaucoma.  Examination of the eyes was essentially 
normal.  The examiner found no clinical evidence of blast injury 
to the eye, and diagnosed the veteran with ocular hypertension 
(glaucoma suspect) of both eyes, no relation to blast injury, and 
early cataracts of both eyes.  The examiner opined that the 
etiology was due to age and there was no connection to service-
connected disabilities.

The pertinent evidence associated with the claims file since the 
August 1996 denial consists of VA clinical records.  These 
records, dated from February 1997 through November 1999, show that 
the veteran continued to be followed for stable open angle 
glaucoma, diabetes mellitus without background diabetic 
retinopathy, hypertensive retinopathy, and cataracts.

Based upon the above facts, the Board finds that the veteran has 
not submitted new and material evidence in support of his claim of 
entitlement to service connection for a bilateral eye disability.  
The evidence prior to the August 1996 denial showed that the 
veteran did not sustain an eye injury in service and that he was 
followed for eye conditions that were unrelated to his period of 
active service.  Likewise, the records associated with the claims 
file after the August 1996 denial show that the veteran continues 
to be followed for these same conditions that were attributed to 
age and to diabetes.  Consequently, the Board finds that the 
additional clinical records are merely cumulative and redundant of 
the prior evidence of record.  Therefore, the claim is not 
reopened and the appeal is denied.



ORDER

Service connection for right elbow arthritis is denied.

Service connection for arthritis of multiple joints is denied.

A rating in excess of 10 percent for right wrist sprain with 
traumatic arthritis is denied.

A rating in excess of 10 percent for right thumb sprain with 
traumatic arthritis is denied.

A rating in excess of 10 percent for PTSD is denied.

New and material evidence not having been received, the claim of 
entitlement to service connection for a bilateral eye disability 
is not reopened.




____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



